Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Arguments
Applicant’s arguments, 3/9/2022, pages 7-9, with respect to claims 3/9/2022, have been fully considered and are persuasive.  
The prior art has been withdrawn. 
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claims 1-, the prior art of record, fails to teach, disclose or suggest, a method, comprising: computing, by a processing system including at least one processor, a time series based on user consumption records for an item of media content, wherein the time series indicates, for each time segment of a plurality of time segments of the item of media content, a corresponding level of user interest, detecting, by the processing system, a plurality of outliers in the plurality of time segments, based on the time series; and compiling, by the processing system, a subset of the plurality of outliers into a single stream of events, wherein a duration of the single stream of events is shorter than a duration of the item of media content, as described by applicant.
Claims 2-18, claims 19-20, are deemed allowable substantially based on claim 1. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications should be directed to the examiner of record
Vincent F. Boccio whose telephone number is (571) 272-7373.
The examiner can normally be reached between Monday-Friday between (8:00 AM to 4:00 PM).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre Vital can be reached on (571)272-4215. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval
(PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.

Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system: "http://portal.uspto.gov/external/portal/pair"
Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) 866-217-9197 (toll-free)

If you would like assistance from a USPTO Customer Service
Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) OR 571-272-1000.

/VINCENT F BOCCIO/Primary Examiner, Art Unit 2162                                                                                                                                                                                                        6/16/2022